DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s remarks and amendments filed 10/06/2021 are acknowledged and have been carefully considered. 
Regarding the interpretation of the claims under 35 U.S.C. 112(f), Applicant’s amendments to claims 1 and 17 are acknowledged. Accordingly, the interpretation of these claims under 35 U.S.C. 112(f) is withdrawn. 
Regarding the rejection of claim 1 under 35 U.S.C. 112(b), Applicant’s remarks and amendments to the claim are acknowledged and have been found persuasive. Accordingly, the rejection of claim 1 under 35 U.S.C. 112(b) is withdrawn.  

Status of Claims
	Claims 1-25 were previously pending in the application. Of these previously pending claims, claims 18-25 were previously withdrawn as being drawn to a nonelected Group of Invention, and claims 3-6 were previously withdrawn as being drawn to a nonelected Species. 
	As of the amendments filed 10/06/2021, claims 1 and 17 are amended; no claims are canceled; and no claims are newly added. 
	Accordingly, claims 1-2 and 7-17 are under examination. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-8, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (WO 2016/138851 A9, hereinafter "Hao") in view of Chen et al. (US 2003/0029464 A1, hereinafter "Chen"), further in view of Harrington et al. (US 2018/0160994 A1, hereinafter "Harrington").
Examiner respectfully notes that the primary reference relied upon for this rejection under 35 U.S.C. 103 – the “Hao” reference – is listed under a different Inventor Name on the PTO-892 Notice of References Cited. On the Notice of References Cited, this reference is listed as having an inventor name of ‘WANG YINING.’ However, the first named inventor on the WIPO publication is ‘Hao, Weiqiang;’ this is the inventor name that is being used by Examiner to identify the reference. A copy of this reference is also being appended with the present Office Action. 

Regarding claim 1, Hao discloses: 
A system ("positioning system 100" Hao: [0045]) for landmarking a patient in a medical device ("position markers may assist the system operator in defining the ROI by providing reference points. Particularly, the displayed image may show the patient's position relative to one or more position markers" Hao: [0140]) comprising:
a movable table configured to support the patient ("moving and positioning the patient support 1240 relative to other components of the imaging system" Hao: [0138]); 
a video camera ("camera(s) may be configured to capture images and/or videos of a patient near or in the imaging system 170" Hao: [0057]) positioned in a known location relative to an isocenter of said medical device ("system includes two or more lines of cameras aligned above a scanning area. Each line of cameras may or may not superimpose with the centerline of the scanning area" Hao: [0106]) and configured to capture images of the patient on the movable table ("one or more cameras capturing a patient lying on a patient support" Hao: [0033], Figs. 10A-10C); 

a processor ("position processing unit 120 may include any processor-based and/or microprocessor-based units" Hao: [0066]) in communication with the video camera ([As shown in Fig. 3, the position acquiring unit 110 (representing the camera) is shown to be part of positioning system 100, which also includes the position processing unit 120. Thus, the position processing unit 120 is in communication with the camera.]) and the at least one video display monitor ([As shown in Fig. 1, the displaying device 140 is shown to be directly connected with the position processing unit 120.]); and
at least one memory in communication with the processor ("may communicate, propagate, or transport a program for use by or in connection with an instruction execution system, apparatus, or device" Hao: [0171]), the memory comprising instructions to cause the processor ("position processing unit 120 is configured to analyze an image and/or video of an imaging object, such as a human patient" Hao: [0065]) to:
declare a landmark ("when a system operator selects an ROI on a screen-displayed image" Hao: [0089]) defining a position of the superficial feature of interest on the patient ("one or more images may include at least one characteristic feature indicative of a region of interest (ROI) and the positioning processing unit may be further configured to recognize the characteristic feature to determine the ROI" Hao: [0011]); and
automatically ("system may automatically generate various parameters for moving one or more system components (such as the patient support 160) to a suitable location" Hao: [0077]) adjust a position of the movable table such that the landmark is placed at the medical device ("generates control 
Hao also discloses: defining a position of the superficial feature of interest on the patient (“characteristic features include human body features, such as facial features (e.g., eye or nose), body features (e.g., limb or chest), gender features (e.g., breast or laryngeal prominence)” Hao: [0133]). 

Hao is not being relied upon for teaching: 
define a virtual reference marker superimposed on the images acquired by the video camera and defining a point on the displayed images on the video display monitor, wherein defining the virtual reference marker requires no physical or visible markers on the patient; 
align, on the video display monitor, a superficial feature of interest with the displayed virtual reference marker as visualized on the at least one video display monitor;
declare a landmark defining a position of the feature of interest on the patient using a current position of the virtual reference marker displayed on the at least one video display monitor; 
such that the landmark is placed at the isocenter of the medical device.

However, in a similar invention in the same field of endeavor, Chen teaches “a video-based surgical targeting system for targeting anatomical structures within a patient” (Abstract), which “permits a physician to place virtual planning markers about any sites of interest while viewing one or more of the aforementioned patient-specific 2-D images” ([0012]), and further teaches: 
define a virtual reference marker ("marker placement means for inserting virtual planning markers into the 2-D images contained in the patient-specific database" Chen: [0031]) superimposed on the images ("virtual planning markers being superimposed on the real image" Chen: [0019]) acquired by the video camera ("permits a real image obtained by a real-time imaging device (e.g. a video camera)" virtual planning markers 25 can consist of substantially any geometric form such as a point, a line, a circle, a plane, a path (either straight or curved), etc., and are positioned about anatomical structures of particular interest to the physician" Chen: [0053]) on the video display monitor ("video camera 45 and video mixing device 35 can be used to present the virtual and real images on display 40 in various presentation formats" Chen: [0066]), wherein defining the virtual reference marker requires no physical or visible markers on the patient ("provide a video-based surgical targeting system which permits a physician to place virtual planning markers about any sites of interest while viewing one or more of the aforementioned patient-specific 2-D images" Chen: [0012]; "using a mouse or other data entry device, the physician can place one or more virtual planning markers 25 into an accessed patient-specific 2-D image, in the manner shown in FIG. 3" Chen: [0053]); 
align, on the video display monitor, a feature of interest with the displayed virtual reference marker ("expose one or more of the virtual planning markers 25 present in patient-specific 3-D computer model 15, whereby the anatomy highlighted by virtual planning markers 25 will be brought quickly to the attention of the physician" Chen: [0066]) as visualized on the at least one video display monitor ("provide a video-based surgical targeting system which permits a real image obtained by a real-time imaging device (e.g. a video camera) to be appropriately merged with a corresponding virtual image generated from the 3-D computer model, whereby the two images will be in registration with one another" Chen: [0017]);
declare a landmark defining a position of the feature of interest (“anatomical structure 60” Chen: [0071]) on the patient using a current position of the virtual reference marker ("virtual planning markers 25 superimposed against the real image of the anatomical structure so as to help guide the procedure" Chen: [0067]) displayed on the at least one video display monitor ("video camera 45 and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for patient positioning disclosed by Hao, by including the video-based surgical targeting system as taught by Chen. One of ordinary skill in the art would have been motivated to make this modification because a "physician can also use the information obtained from these scans to more precisely identify the location of selected structures (e.g. tumors and the like) which may themselves be located within internal organs or other internal body structures. As a result, the physician can more easily “zero in” on such selected structures during the subsequent procedure, with less trauma to host organs or other internal body structures. Furthermore, in many cases the structures of interest may be quite small and difficult to identify with the naked eye. In these cases, preliminary scanning of the patient's internal anatomy using high resolution scanning devices can help the physician locate such structures during the subsequent procedure" (Chen: [0002]). 

The combination of Hao and Chen may not explicitly recite: 
such that the landmark is placed at the isocenter of the medical device.
	Examiner respectfully notes that Hao discloses automatically adjusting a position of the movable table such that the landmark is placed at the medical device. The only aspect of this limitation that Hao and Chen may not explicitly teach is specific recitation of the “isocenter.” Harrington is being introduced to provide the explicit teaching of the “isocenter” aspect of the limitation, as described below. 

However, in a similar invention in the same field of endeavor, Harrington teaches an “apparatus for controlling a medical system comprising a treatment machine and a patient supporting device” (Harrington: [0031]), which "relates generally to medical treatment, and more specifically, to systems 
such that the landmark is placed at the isocenter of the medical device ("certain region of the patient may be placed at the treatment position (e.g., isocenter position) with respect to the treatment machine" Harrington: [0074]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for patient positioning disclosed by Hao, by including the systems and methods for planning and executing automated multi-axis motion in treatment as taught by Harrington. One of ordinary skill in the art would have been motivated to make this modification because it "allows an accurate and precise dosage of radiation to be delivered to a patient" (Harrington: [0003]) and further "may have the benefit of reducing the time it takes to move the patient support 14 from an initial position to a desired position" (Harrington: [0154]). 

	Regarding claim 2, the combination of Hao, Chen, and Harrington discloses: 
The system of claim 1, as described above. 
	Hao further discloses: 
wherein the medical device is a Magnetic Resonance Imaging system ("medical imaging used in the present disclosure may be selected from the group consisting of … magnetic resonance imaging (MRI)" Hao: [0023]).

	Regarding claim 7, the combination of Hao, Chen, and Harrington discloses: 
The system of claim 1, as described above. 
	Hao further discloses:


	Regarding claim 8, the combination of Hao, Chen, and Harrington discloses: 
The system of claim 1, as described above. 
	Hao further discloses: 
wherein the video camera is mounted directly on the medical device ("cameras may be mounted in the imaging gantry of an imaging system" Hao: [0082]).

Regarding claim 10, the combination of Hao, Chen, and Harrington discloses: 
The system of claim 1, as described above. 
Hao remains silent on: 
wherein the at least one video display monitor is placed in a same room as the medical device.
However, in a similar invention in the same field of endeavor, Harrington teaches an “apparatus for controlling a medical system comprising a treatment machine and a patient supporting device” (Harrington: [0031]), which "relates generally to medical treatment, and more specifically, to systems and methods for determining and executing a radiation treatment plan that involves multi-axis motion" (Harrington: [0001]): 
 	wherein the at least one video display monitor is placed in a same room as the medical device ("control may be in the same room with the patient supporting device 200" Harrington: [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for patient positioning disclosed by Hao, by including the systems and methods for planning and executing automated multi-axis motion in 

Regarding claim 11, the combination of Hao, Chen, and Harrington discloses: 
The system of claim 1, as described above. 
Hao remains silent on: 
wherein the at least one video display monitor is placed in a different room as the medical device.
However, in a similar invention in the same field of endeavor, Harrington teaches an “apparatus for controlling a medical system comprising a treatment machine and a patient supporting device” (Harrington: [0031]), which "relates generally to medical treatment, and more specifically, to systems and methods for determining and executing a radiation treatment plan that involves multi-axis motion" (Harrington: [0001]): 
 wherein the at least one video display monitor is placed in a different room as the medical device ("control and the patient supporting device 200 may be in separate respective rooms" Harrington: [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for patient positioning disclosed by Hao, by including the systems and methods for planning and executing automated multi-axis motion in treatment as taught by Harrington. One of ordinary skill in the art would have been motivated to make this modification because it "allows an accurate and precise dosage of radiation to be delivered to a patient" (Harrington: [0003]) and further "may have the benefit of reducing the time it takes to move the patient support 14 from an initial position to a desired position" (Harrington: [0154]). 

Regarding claim 17, the combination of Hao, Chen, and Harrington discloses: 
The system of claim 1, as described above. 
Hao remains silent on: 
wherein the table moves from a location outside of the medical device to the isocenter of the medical device.
However, in a similar invention in the same field of endeavor, Harrington teaches an “apparatus for controlling a medical system comprising a treatment machine and a patient supporting device” (Harrington: [0031]), which "relates generally to medical treatment, and more specifically, to systems and methods for determining and executing a radiation treatment plan that involves multi-axis motion" (Harrington: [0001]): 
wherein the table moves from a location outside of the medical device ("moveable base 202 may allow the patient supporting device to be transported outside the treatment room into a hallway and/or to another room" Harrington: [0102]) to the isocenter of the medical device ("certain region of the patient may be placed at the treatment position (e.g., isocenter position) with respect to the treatment machine " Harrington: [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for patient positioning disclosed by Hao, by including the systems and methods for planning and executing automated multi-axis motion in treatment as taught by Harrington. One of ordinary skill in the art would have been motivated to make this modification because it "allows an accurate and precise dosage of radiation to be delivered to a patient" (Harrington: [0003]) and further "may have the benefit of reducing the time it takes to move the patient support 14 from an initial position to a desired position" (Harrington: [0154]). 

Claims 9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Chen and Harrington, further in view of Sarvestani et al. (US 2010/0039506 A1, hereinafter "Sarvestani").

Regarding claim 9, the combination of Hao, Chen, and Harrington discloses: 
The system of claim 1, as described above. 
The combination of Hao, Chen, and Harrington remains silent on: 
wherein the video camera is sensitive to wavelengths of light that are beyond human perception.
However, in a similar invention in the same field of endeavor, Sarvestani teaches "a system that utilizes a tracked display monitor generally requires a display monitor, a monitor tracker, a video camera, a video camera tracker, and a navigation camera in order to correlate images with the spatial position of a patient" (Sarvestani: [0009]), which "may also be useful for any kind of minimally invasive procedure, such as in the abdominal region, any kind of endoscopic procedure, incision planning, locating the rough global position of an endoscope or any other surgical instrument, and other surgical procedures where visualization of an interior of a patient body during the procedure is helpful to the operator" (Sarvestani: [0057]): 
wherein the video camera is sensitive to wavelengths of light that are beyond human perception ("the optical pattern 64 can be replaced by infrared characteristics detectable by an infrared camera" Sarvestani: [0041]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for patient positioning disclosed by Hao, by including the method and/or system of navigation inside an enclosed space or in a space not readily viewable to an operator as taught by Sarvestani. One of ordinary skill in the art would have been motivated to make this modification because it "may provide for improved spatial orientation and 

Regarding claim 13, the combination of Hao, Chen, and Harrington discloses: 
The system of claim 1, as described above. 
The combination of Hao, Chen, and Harrington remains silent on: 
wherein the reference marker is part of the at least one video display monitor.
However, in a similar invention in the same field of endeavor, Sarvestani teaches "a system that utilizes a tracked display monitor generally requires a display monitor, a monitor tracker, a video camera, a video camera tracker, and a navigation camera in order to correlate images with the spatial position of a patient" (Sarvestani: [0009]), which "may also be useful for any kind of minimally invasive procedure, such as in the abdominal region, any kind of endoscopic procedure, incision planning, locating the rough global position of an endoscope or any other surgical instrument, and other surgical procedures where visualization of an interior of a patient body during the procedure is helpful to the operator" (Sarvestani: [0057]): 
wherein the reference marker is part of the at least one video display monitor ("coordinates of the radiopaque reference markers 66 are determined to establish the predetermined points 86 of the image data set 82 (see FIG. 14)" Sarvestani: [0054]; [Fig. 11 further depicts the points 86 displayed on the display monitor, the points 86 representing and corresponding to the references markers 66.]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for patient positioning disclosed by Hao, by including the method and/or system of navigation inside an enclosed space or in a space not readily viewable to an operator as taught by Sarvestani. One of ordinary skill in the art would have been motivated to make this modification because it "may provide for improved spatial orientation and 

Regarding claim 14, the combination of Hao, Chen, and Harrington discloses: 
The system of claim 1, as described above. 
The combination of Hao, Chen, and Harrington remains silent on: 
wherein the reference marker is a video signal that is mixed with a video of the patient to provide a composite image on the at least one video display monitor.
However, in a similar invention in the same field of endeavor, Sarvestani teaches "a system that utilizes a tracked display monitor generally requires a display monitor, a monitor tracker, a video camera, a video camera tracker, and a navigation camera in order to correlate images with the spatial position of a patient" (Sarvestani: [0009]), which "may also be useful for any kind of minimally invasive procedure, such as in the abdominal region, any kind of endoscopic procedure, incision planning, locating the rough global position of an endoscope or any other surgical instrument, and other surgical procedures where visualization of an interior of a patient body during the procedure is helpful to the operator" (Sarvestani: [0057]): 
wherein the reference marker is a video signal (“videos of a viewing area” Sarvestani: [0039]) that is mixed with a video of the patient to provide a composite image ("to accurately display the image data set 82 superimposed on the visible image 80 and, more preferably, to display the image data set 82 in the same position and orientation as the body of the patient 34 as viewed by the camera 24" Sarvestani: [0044]) on the at least one video display monitor ("the image data set 82 is displayed on the display monitor 22 superimposed on the visible image 80 of the patient 34" Sarvestani: [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for patient positioning disclosed by Hao, 

Regarding claim 15, the combination of Hao, Chen, and Harrington discloses: 
The system of claim 1, as described above. 
The combination of Hao, Chen, and Harrington remains silent on: 
wherein the reference marker is a laser or optical marker applied to the patient and captured by the video camera and presented on the at least one video display monitor.
However, in a similar invention in the same field of endeavor, Sarvestani teaches "a system that utilizes a tracked display monitor generally requires a display monitor, a monitor tracker, a video camera, a video camera tracker, and a navigation camera in order to correlate images with the spatial position of a patient" (Sarvestani: [0009]), which "may also be useful for any kind of minimally invasive procedure, such as in the abdominal region, any kind of endoscopic procedure, incision planning, locating the rough global position of an endoscope or any other surgical instrument, and other surgical procedures where visualization of an interior of a patient body during the procedure is helpful to the operator" (Sarvestani: [0057]): 
wherein the reference marker is a laser or optical marker ("FIG. 4 illustrates an embodiment of the reference unit 40 that is an optical reference marker 60 detectable by the camera 24" Sarvestani: [0041], Fig. 4) applied to the patient and captured by the video camera (“a video camera” Sarvestani: [0009]) and presented on the at least one video display monitor ("image data set and the visual image of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for patient positioning disclosed by Hao, by including the method and/or system of navigation inside an enclosed space or in a space not readily viewable to an operator as taught by Sarvestani. One of ordinary skill in the art would have been motivated to make this modification because it "may provide for improved spatial orientation and targeting of anatomical structures and reduced radiation exposure to the patient and/or operator(s)" (Sarvestani: [0058]). 

Regarding claim 16, the combination of Hao, Chen, and Harrington discloses: 
The system of claim 15, as described above. 
The combination of Hao, Chen, and Harrington remains silent on: 
wherein the laser or optical marker is not visible to a human eye, but is within a spectral sensitivity of the video camera and is presented on the at least one video display monitor as a visible marker.
However, in a similar invention in the same field of endeavor, Sarvestani teaches "a system that utilizes a tracked display monitor generally requires a display monitor, a monitor tracker, a video camera, a video camera tracker, and a navigation camera in order to correlate images with the spatial position of a patient" (Sarvestani: [0009]), which "may also be useful for any kind of minimally invasive procedure, such as in the abdominal region, any kind of endoscopic procedure, incision planning, locating the rough global position of an endoscope or any other surgical instrument, and other surgical procedures where visualization of an interior of a patient body during the procedure is helpful to the operator" (Sarvestani: [0057]): 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for patient positioning disclosed by Hao, by including the method and/or system of navigation inside an enclosed space or in a space not readily viewable to an operator as taught by Sarvestani. One of ordinary skill in the art would have been motivated to make this modification because it "may provide for improved spatial orientation and targeting of anatomical structures and reduced radiation exposure to the patient and/or operator(s)" (Sarvestani: [0058]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Chen and Harrington, further in view of May et al. (US 2017/0312035 A1, hereinafter "May").

Regarding claim 12, the combination of Hao, Chen, and Harrington discloses: 
The system of claim 1, as described above. 
The combination of Hao, Chen, and Harrington remains silent on: 
wherein the at least one video display monitor provides a holographic image.
However, in a similar invention in the same field of endeavor, May teaches "systems for the performance of medical surgical procedures" (May: [0002]), which "can be used for a wide variety of surgeries to improve patient outcomes" (May: [0003]), including a "visual output device … capable of 
wherein the at least one video display monitor ("visual output device can be any device capable of creating a visual output useful for surgery, such as a two-dimensional image, a three-dimensional image, a holographic image, and the like" May: [0032]) provides a holographic image ("holographic images can be projected" May: [0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for patient positioning disclosed by Hao, by including the surgical system as taught by May. One of ordinary skill in the art would have been motivated to make this modification because the "systems allow surgeons to more accurately plan, track and navigate the placement of instruments and implants relative to a patient's body, as well as conduct pre-operative and intra-operative body imaging" (May: [0004]). 

Response to Arguments
Applicant argues the following: 

Applicant submits that without conceding to the propriety of the rejection, the claims are amended to clarify subject matter. Applicant recites parts of independent claim 1 as presently amended. Applicant submits that the present amendments clarify the claimed system for landmarking a patient, and in particular, the virtual reference marker, superficial feature of interest, and landmark features. 
	Applicant submits that the cited references, alone and in combination, fail to disclose or render obvious each of the claimed features. As an example, Applicant submits that amended independent claim 1 states that the virtual reference marker defines a point on the displayed images on the video display monitor and requires no physical or visible markers on the patient. Applicant submits that these features are neither taught nor disclosed in Hao. Applicant submits that Hao is cited as describing the setting of a region of interest (ROI), and that this ROI does not disclose or render obvious the claimed “virtual reference marker,” which is both superimposed on the images displayed on the display monitor and defines a point on the displayed images. Applicant submits that likewise, Harrington lacks any teaching of the claimed “virtual reference marker,” as Harrington requires physical markers to assist in defining regions of interest. 


Examiner respectfully submits that while the previously applied combination of prior art references may not disclose each of the claimed features based on the amendments to the independent claim, upon further consideration in light of the amendments to independent claim 1, a new ground of rejection is made under 35 U.S.C. 103 over Hao in view of Chen, further in view of Harrington. 
Regarding the example provided by Applicant in the remarks, Chen is being relied upon in the new ground of rejection to teach that the virtual reference marker defines a point on the displayed images on the video display monitor and requires no physical or visible markers on the patient. Chen discloses “a video-based surgical targeting system for targeting anatomical structures within a patient” (Abstract), and further discloses that the virtual reference marker defines a point on the displayed images ("virtual planning markers 25 can consist of substantially any geometric form such as a point, a line, a circle, a plane, a path (either straight or curved), etc., and are positioned about anatomical structures of particular interest to the physician" Chen: [0053]) on the video display monitor ("video camera 45 and video mixing device 35 can be used to present the virtual and real images on display 40 in various presentation formats" Chen: [0066]) and requires no physical or visible markers on the patient ("provide a video-based surgical targeting system which permits a physician to place virtual planning markers about any sites of interest while viewing one or more of the aforementioned patient-specific 2-D images" Chen: [0012]; "using a mouse or other data entry device, the physician can place one or more virtual planning markers 25 into an accessed patient-specific 2-D image, in the manner shown in FIG. 3" Chen: [0053]). Chen teaches that the virtual planning markers 25 are placed/superimposed/displayed directly onto the images of the patient, and does not require any physical/visible markers being placed directly on the patient.  While the ROI of Hao’s invention may not read on the virtual reference marker, Chen’s description of placing one or more virtual planning markers 25 provides a teaching for the virtual planning markers 25 can consist of substantially any geometric form such as a point, a line, a circle, a plane, a path (either straight or curved), etc., and are positioned about anatomical structures of particular interest to the physician" Chen: [0053]). 

Applicant further argues the following:

In addition, Applicant submits that none of the references disclose the claimed features of: aligning, on the video display monitor, a superficial feature of interest with the displayed virtual reference marker as visualized on the at least one video display monitor; and declaring a landmark defining a position of the superficial feature of interest on the patient using a current position of the virtual reference marker displayed on the at least one video display monitor. 
	Applicant submits that Hao merely describes defining a region of interest (ROI) and provides no teaching regarding defining the virtual reference marker, aligning the marker with a superficial features of interest, and declaring a landmark “defining a position of the superficial feature of interest on the patient using a current position of the virtual reference marker.” Applicant submits that Harrington fails to cure the above deficiencies, and further submits that amended independent claim 1 is patentably distinct. 

	In response, Examiner respectfully submits that in light of the amendments to independent claim 1, a new ground of rejection is made under 35 U.S.C. 103 over Hao in view of Chen, further in view of Harrington. The claimed features listed by Applicant are disclosed by the combination of prior art references of the new ground of rejection. While Hao discloses a superficial feature of interest on the patient (“characteristic features include human body features, such as facial features (e.g., eye or nose), body features (e.g., limb or chest), gender features (e.g., breast or laryngeal prominence)” Hao: [0133]), Chen has been introduced to teach: aligning, on the video display monitor, a feature of interest with the displayed virtual reference marker ("expose one or more of the virtual planning markers 25 present in patient-specific 3-D computer model 15, whereby the anatomy highlighted by virtual planning markers 25 will be brought quickly to the attention of the physician" Chen: [0066]) as visualized on the at least one video display monitor ("provide a video-based surgical targeting system which permits a real image obtained by a real-time imaging device (e.g. a video camera) to be appropriately merged with a corresponding virtual image generated from the 3-D computer model, whereby the two images will be in registration with one another" Chen: [0017]); and declaring a landmark defining a position of the feature of interest (“anatomical structure 60” Chen: [0071]) on the patient using a current position of the virtual reference marker ("virtual planning markers 25 superimposed against the real image of the anatomical structure so as to help guide the procedure" Chen: [0067]) displayed on the at least one video display monitor ("video camera 45 and video mixing device 35 can be used to present the virtual and real images on display 40 in various presentation formats" Chen: [0066]).
	Chen provides the teaching regarding defining the virtual reference marker, aligning the marker with a feature of interest, and declaring a landmark “defining a position of the feature of interest on the patient using a current position of the virtual reference marker.” 

Applicant further provides the following arguments: 

Applicant submits that independent claim 1 is not rendered obvious by Hao in view of Harrington, and further submits that dependent claims 2, 7-8, 10-11, and 17 are also not rendered obvious by Hao and Harrington based at least on their dependency from claim 1, and requests reconsideration and withdrawal of the 35 U.S.C. 103 rejection to claims 1-2, 7-8, 10-11, and 17. 
	Applicant further submits that Sarvestani does not cure the deficiencies of Hao and Harrington as applied to independent claim 1, and that dependent claims 9 and 13-16 are also not rendered obvious by Hao, Harrington, and Sarvestani based at least on their dependency from claim 1. Applicant further submits that May does not cure the deficiencies of Hao and Harrington as applied to independent claim 1, and that dependent claim 12 is also not rendered obvious by Hao, Harrington, and May based at least on its dependency from claim 1. 

	In response, Examiner respectfully submits that Chen has been introduced to teach aspects of amended independent claim 1, as described above, and dependent claims 2, 7-8, 10-11, and 17 are also 
	Dependent claims 9 and 12-16 are also rejected under 35 U.S.C. 103, as described in detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793